In re: Joseph Faye King and Rhonda Earline Williams applying for remedial writs.
Writs refused. The showing made does not warrant the exercise of our supervisory jurisdiction.
BARHAM, J., is of the opinion the writ should be granted. The holding in this case has the effect of making that provision of C.Cr.P. 292 which gives an absolute right to a preliminary examination when applied for before the filing of a bill of information, null and- of no effect. The after filing of the bill is hereby held to make such a hearing discretionary, and is in my opinion contrary to law and legislative intent.